Case 6:12-cv-00855-RWS Document 837 Filed 04/15/20 Page 1 of 2 PageID #: 57635



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 VIRNETX INC. AND                            §
 LEIDOS, INC.,                               §       Civil Action No. 6:12-cv-855-RWS
                                             §
                                             §
 v.                                          §
                                             §
                                             §       JURY TRIAL DEMANDED
 APPLE INC.                                  §


                   DEFENDANT APPLE INC.’S NOTICE OF FILING OF
                      APRIL 14, 2020 HEARING PRESENTATION

        Apple hereby files the PowerPoint slides that it presented at the April 14, 2020 Hearing in

 Case No. 12-cv-855. The presentation is attached hereto as Exhibit 1.

  Dated: April 14, 2020                       Respectfully submitted,


                                              By:        /s/ Leslie M. Schmidt
                                                         Gregory S. Arovas
                                                         greg.arovas@kirkland.com
                                                         Robert A. Appleby
                                                         robert.appleby@kirkland.com
                                                         Jeanne M. Heffernan
                                                         jeanne.heffernan@kirkland.com
                                                         Joseph A. Loy
                                                         joseph.loy@kirkland.com
                                                         Leslie M. Schmidt
                                                         leslie.schmidt@kirkland.com
                                                         David N. Draper
                                                         david.draper@kirkland.com
                                                         KIRKLAND & ELLIS LLP
                                                         601 Lexington Avenue
                                                         New York, New York 10022
                                                         Telephone: (212) 446-4800
                                                         Facsimile: (212) 446-4900

                                                          Akshay S. Deoras
                                                          akshay.deoras@kirkland.com
Case 6:12-cv-00855-RWS Document 837 Filed 04/15/20 Page 2 of 2 PageID #: 57636



                                                           KIRKLAND & ELLIS LLP
                                                           555 California Street
                                                           San Francisco, CA 94104
                                                           Telephone: (415) 439-1400
                                                           Facsimile: (415) 439-1500

                                                           Michael E. Jones
                                                           Texas Bar No. 10969400
                                                           mikejones@potterminton.com
                                                           POTTER MINTON
                                                           A Professional Corporation
                                                           110 N. College Avenue, Suite 500
                                                           Tyler, Texas 75702
                                                           Telephone: (903) 597-8311
                                                           Facsimile: (903) 593-0846

                                                           Attorneys for Apple Inc.


                                  CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via electronic mail on April 14, 2020.

        I also hereby certify that all counsel of record who have consented to electronic service

 are being served with a notice of filing of this documents, under seal, pursuant to L.R. CV-

 5(a)(7) on April 14, 2020



                                                      /s/ Leslie M. Schmidt



              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I certify that the foregoing document is authorized to be filed under seal pursuant to the

 Protective Order entered in this case.

                                                      /s/ Leslie M. Schmidt




                                                 2
